Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 02/18/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1, 2, 3, 5, 8, 10, 12, 13, 15, and 18 and added claim 20. Claims 1-20 remain pending in the application. 
Examiner Initiated Interview
An interview was held with Thomas E. Vesbit (Reg. #50652) on March 10, 2021. As discussed in the interview, the rejections of claims 3 and 13 the drawing rejections will be maintained and applied to new claim 20.  However, as submitted by the Applicant in response to the interview, the amended specification and Fig. 6, will overcome the current rejections if formally submitted by the Applicant.

Response to Arguments
As discussed below, the Applicant's arguments filed 02/18/2021 have been fully considered.

Drawing Objections
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 

Claim Rejections
35 USC 112
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.  Claims 3 and 13 remain rejected under 35 USC 112(a).

35 USC 102
In light of the amended claims and applicant’s arguments, the rejection of claims 1-19 are withdrawn.    

Current Objections and Rejections
Drawings
Claimed features
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s) 3, 13, and 20:
The drawings fail to show:
“a fourth position”
While Para [0060-0065] and Fig. 5 purport to describes the prevention of cross flow between the first and second volute passages (380 and 381), the drawings fail to show it such that one of ordinary skill in the art would understand how the exhaust gas in second volute passage 344 travels to bypass passage 349 without being in fluid communication with the first volute passage (See Fig. 6). Fig. 5 shows this limitation as a schematic, but the schematic does not provide sufficient description. 

No new matter should be entered.
35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 13, and 20 are rejected because the “fourth position” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the first position the valve provides for cross flow between the volutes and exhaust is bypassed from either one or both of the first and second volute, while in the fourth position the cross flow path between is substantially prevented while exhaust from both volutes bypass the turbine independently. As understood, the distinction between the first and fourth positions is that the fourth position prevents cross flow between the volutes. However, it is unclear how both the prevention of the cross flow and the turbine bypass occurs. As annotated in Fig. 6 below, it is unclear how the exhaust from the second volute 344 communicates with the bypass passage 349 without cross flowing through first volute 340. Further, Fig. 5, as a schematic, does not provide the structural detail required to understand how the second volute 344 communicates with the bypass 349 without cross flow through first volute 340. 


    PNG
    media_image1.png
    437
    557
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    580
    media_image2.png
    Greyscale


To promote compact prosecution and advance examination, the claim will be interpreted as disclosing separate paths which are in independent fluid communications with the bypass .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-2, 4-12, and 14-19 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. However, as noted above, Claims 3, 13, and 20 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746